Citation Nr: 1136994	
Decision Date: 09/30/11    Archive Date: 10/11/11

DOCKET NO.  09-05 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for a low back disability with associated sciatica of the bilateral legs.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Marine Corps from December 1976 to December 1983.  He also had subsequent service in the Reserves.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a June 2007 rating action by the Department of Veterans Affairs (VA) Regional Office (RO) located in San Diego, California.                  

In July 2011, while sitting at the RO, the Veteran testified at a videoconference hearing before the undersigned.  A transcript of the hearing is associated with the Veteran's claims folder.  


FINDINGS OF FACT

1.  The Veteran has a current diagnosis of multilevel degenerative disc disease and arthritis with associated sciatica of the bilateral legs.   

2.  Although the Veteran's service treatment records are not available, the Veteran has provided credible lay evidence of an in-service low back injury and there is competent medical evidence of a nexus between his current diagnosis of multilevel degenerative disc disease and arthritis with associated sciatica of the bilateral legs and the in-service trauma.


CONCLUSION OF LAW

With application of the doctrine of reasonable doubt, service connection for multilevel degenerative disc disease and arthritis with associated sciatica of the bilateral legs is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

As discussed in more detail below, sufficient evidence is of record to grant the Veteran's claim for service connection for multilevel degenerative disc disease and arthritis with associated sciatica of the bilateral legs.  Therefore, no further development is needed with regard to this issue.


II. Pertinent Law and Regulations

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In order to establish service connection, the following must be shown: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay statements do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Lay testimony, however, is competent to establish a diagnosis where the layperson is competent to identify the medical condition, is reporting a contemporaneous medical diagnosis, or describes symptoms that support a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

Where there is a chronic disease shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  When a condition noted during service is not shown to be chronic, or the fact of chronicity in service is not adequately supported, then a showing of continuity of symptomatology after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic disabilities, to include arthritis, are presumed to have been incurred in service if manifest to compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

If the evidence supports the claim or is in relative equipoise, the veteran prevails. When a fair preponderance of the evidence is against the claim, the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).


III. Factual Background

The Veteran's service treatment records are sparse and only consist of a Report of Medical History and an induction examination report, both dated in September 1976.  In the Report of Medical History, the Veteran denied recurrent back pain.  In the induction examination report, the Veteran's spine and other musculoskeletal system were clinically evaluated as "normal."  According to a Memorandum, dated in March 2007, the RO determined that any remaining service treatment records were unavailable for review.      

After the Veteran's period of active service from December 1976 to December 1983, he also had subsequent service in the Reserves.  The Veteran's service treatment records from his period in the Reserves are also sparse and essentially consist of a medical record showing treatment in February 1989 for numbness in the Veteran's right leg.  At that time, the Veteran stated that he had experienced low back pain for two days.  He denied any history of back problems.  The assessment was lumbar strain.       

In August 2006, the Veteran filed a claim of entitlement to service connection for a low back disability with associated sciatica of the bilateral legs.  He stated that the aforementioned disabilities occurred during service and continued through his period of time in the Reserves and to the present day.    

In September 2006, the RO received private medical treatment records, dated from April 1997 to July 2004.  The records show that in April 1997, the Veteran sought treatment for left-sided low back pain with radiation to the left buttocks, and occasionally, to the left thigh.  In regard to past medical history, it was significant for low back pain and sciatica many years ago.  The Veteran denied recent trauma; however, he stated that he had played a lot of basketball until six months ago.  He noted that he worked at the United States Postal Service and that on occasion, he had to lift heavy items.  An x-ray was taken of his lumbosacral spine and it was reported to show minimal degenerative changes of the lumbar spine.  Following the physical examination and a review of the x-ray, the Veteran was diagnosed with low back pain with mild degenerative changes and muscle spasm.  In March 1998, the Veteran was diagnosed with acute lumbosacral sprain, as well as sciatica in the right side.  In May 2000, he sought treatment for low back pain.  According to the Veteran, the pain started after bending over to put on his socks.  The diagnosis was low back pain and strain, with a history of sciatica.  In February 2001 and July 2004, he was again treated for low back pain.  X-rays were taken in July 2004 and were interpreted as showing degenerative disc disease of the lumbosacral spine, with mild marginal spurring at multiple levels and narrowing at L4-L5.        

In a private medical statement, dated in February 2008, S.T., M.D., stated that the Veteran suffered from intermittent low back pain and sciatica which was moderately disabling for one to two days, approximately twice a year.  According to the Veteran, those conditions first occurred while running in boot camp in the 1970's and had bothered him on and off ever since with prolonged sitting.  Dr. T. indicated that the Veteran had mild scoliosis and leg length inequality which he was most likely born with.  According to Dr. T., those conditions did not bother the Veteran growing up but they made him prone to straining one side of his back more than the other with vigorous exercise such as occurred in the course of his military duties.           

In May 2008, the Veteran submitted two "buddy" statements in support of his claim.  In the first statement, Mr. E.M. indicated that he had served with the Veteran.  He noted that during their first physical fitness test (PFT) in 1977, they had to run for three miles while wearing combat boots.  According to Mr. M., during the third mile, the Veteran started to complain about his lower back and he fell behind.  Mr. M. reported that the Veteran walked and limped the rest of the way.  He stated that for the remainder of the seven years while he served with the Veteran, the Veteran continued to complain about his back.  In the second statement, Mr. A.S. noted that he had also served with the Veteran and he remembered the 1977 PFT where the Veteran had to drop out due to severe low back pain.     

In December 2008, the Veteran underwent a VA examination.  At that time, the examiner noted that he had reviewed the Veteran's claims file.  He stated that he could not review the Veteran's service treatment records because they were unavailable.  The examiner indicated that according to the Veteran, he initially injured his lower back during service while participating in a three-mile run.  The Veteran reported that after his injury, he developed chronic low back pain that continued after his discharge.  He noted that the pain would radiate down his legs.  The sciatic episodes would occur about four times a year and would last from seven to ten days.  He stated that he worked in the US postal service as a clerk.  At the time of the VA examination, the Veteran had x-rays taken of his lumbosacral spine.  The x-rays were interpreted as showing mild L4-5 and L5-S1 disc space narrowing with marginal osteophyte formation.  There was also moderate L5-S1 arthropathy.  Following the physical examination and a review of the x-rays, the examiner diagnosed the Veteran with mild multilevel degenerative disc disease and arthritis.  The examiner reported that after the examination, and in consideration of the history as related by the Veteran, as well as the sparse records available, he could not resolve the relationship between the Veteran's current low back symptoms to his service, as there were no records available indicating injury or treatment in the service.  According to the examiner, the Veteran's history was consistent with the current examination findings and evaluation, and was most likely correct.  However, without any records to verify the Veteran's diagnosis, treatment, and consistency of findings, no definitive answer to whether his current problems were related to his service could be logically obtained without speculation.  The examiner noted that the Veteran had been out of the service for 25 years and that his arthritis could have developed since he was discharged.     

In a private medical statement from J.G., D.C., dated in May 2009, Dr. G. stated that he had recently treated the Veteran for complaints of low back pain with radiating pain down the right leg.  According to the Veteran, the pain initially developed in 1977 after he ran three miles in boot camp.  The Veteran then described multiple injuries throughout his military life.  He had experienced symptoms on and off over the years.  Dr. G. indicated that x-rays of the Veteran's lumbar spine demonstrated moderate degenerative disc disease with osteophyte formation.  It was Dr. G.'s opinion that those changes represented a slow ongoing condition that had probably began years ago.  Dr. G. reported that the Veteran would require ongoing supportive care, as the literature showed that previously injured joints and soft tissues would continue to cause pain and fibrosis with continued stress placed upon them.  

In May 2009, a hearing was conducted at the RO.  At that time, the Veteran stated that during boot camp, he was required to participate in a PFT which involved running for three miles with his boots on.  He indicated that while he was running, he hurt his back and was subsequently treated at sick bay.  The Veteran noted that due to his back injury, he underwent medical rehabilitation.  He reported that after his discharge, he served in the Reserves.  When asked about the February 1989 treatment record from his period of time in the Reserves in which he denied a history of back pain, the Veteran stated that statement was not correct but he did not have any medical evidence to refute it.  He indicated that when he made that statement, he had re-injured his back during another PFT.       

In a private medical statement, dated in October 2009, Dr. J.G. stated that in reviewing the Veteran's records, the Veteran indicated that his original injury occurred in 1977 while he was in the military.  Over the years, he suffered ongoing exacerbations of his lower back pain and sciatica.  Dr. G. reported that from the information provided, there was only one record from 1989 that showed documentation of a lower back injury with sciatic pain.  According to the Veteran, his complete service treatment records were lost or unavailable.  Thus, based on the Veteran's history, positive examination, and x-ray findings, Dr. G. opined that the Veteran's lumbar condition was most likely caused by or a result of his military service beginning in 1977.  Dr. G. stated that he based his opinion on the Veteran's lumbar x-rays.  The severity and level of degenerative disc disease seen on the Veteran's radiographs was consistent with a long outstanding injury that happened many years ago.  That type of joint wear and destruction normally stemmed from an injury that occurred years before and then the slow wear/tear process began.  According to Dr. G., that evidence showed that the Veteran's now chronic condition was initially developed while he was in the military.      

In July 2011, while sitting at the RO, the Veteran testified at a videoconference hearing before the undersigned.  At that time, he reiterated his contention that he injured his low back during boot camp while he participated in a PFT and that his currently diagnosed arthritis of the lumbar spine with sciatica of the bilateral legs were related to his in-service low back injury.  


IV. Analysis

As previously stated, with the exception of the Veteran's September 1976 induction examination report and Report of Medical History, the Veteran's remaining service treatment records are not obtainable.  Thus, they are unavailable to document the Veteran's claimed in-service back injury.  However, the Veteran is competent under the law to describe what he experienced while in military service.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The Veteran is also competent to report what comes to him through his senses, which would include experiencing back pain during and after service.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465 (1994).  Therefore, in light of the above, and in consideration of the "buddy" statements submitted by the Veteran in support of his contention that he injured his back during a three-mile PFT, the Board will accept as true that the Veteran injured his back during service and subsequently developed chronic back pain.

In this case, the evidence of record shows that the Veteran has a low back disability, currently diagnosed as multilevel degenerative disc disease and arthritis with associated sciatica of the bilateral legs.  Thus, given that the evidence of record shows that the Veteran currently has a low back disability with associated sciatica, the next question for the Board to address is whether there is competent medical evidence to link the Veteran's currently diagnosed low back disability with associated sciatica to his in-service back injury.  In this regard, the Board recognizes the private medical statements from Dr. J.G., dated in May 2009 and October 2009.  In these statements, Dr. G. links the Veteran's low back disability with associated sciatica to his in-service back injury.  Specifically, in the October 2009 statement, Dr. G. opined that the Veteran's lumbar condition with sciatica  was most likely caused by or a result of his military service, including his 1977 back injury.  Dr. G. based his opinion on the Veteran's x-rays.  According to Dr. G., the severity and level of degenerative disc disease seen on the Veteran's radiographs was consistent with a long outstanding injury that happened many years ago.  This opinion supports, rather than opposes, the Veteran's contentions.       

The Board recognizes the December 2008 VA examination and the examiner's opinion that he could not resolve the relationship between the Veteran's current low back disability and his service because there were no records available indicating injury or treatment in the service.  Although the examiner appears to then offer an opinion in support of the Veteran's claim by reporting that the Veteran's history was consistent with the current examination findings and evaluation, and was most likely correct, the examiner further noted that he could not address the pertinent nexus question without speculation.  In this regard, a finding of service connection may not be based on a resort to speculation or remote possibility.  See 38 C.F.R. § 3.102 (2010).

The Board also recognizes the private medical statement from Dr. T., dated in February 2008, in which he opined that the Veteran had congenital scoliosis and leg length inequality which he was most likely born with, and that the aforementioned congenital disorders were aggravated during the Veteran's period of service due to vigorous exercise.  The Board notes that congenital and developmental disorders are not among those for which VA compensation is payable, absent a showing of a superimposed disease or injury.  38 C.F.R. § 3.303(c ).  In this regard, the Board is not going to address the question of whether the Veteran has congenital disorders that were aggravated by his period of service because the evidence of record already includes a supportive nexus opinion and, as such, it is not necessary to address the aforementioned question.   

The Court of Appeals for Veterans' Claims (Court) has held that VA must base its decisions on medical evidence.  See Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  In this regard, the opinion from Dr. G. supports, rather than opposes, the Veteran's contentions.  The only other opinion of record that address the pertinent nexus question is the December 2008 opinion from the VA examiner and that opinion is speculative.  Under these circumstances, the Board finds that it is at least as likely as not that the Veteran's currently diagnosed multilevel degenerative disc disease and arthritis with associated sciatica of the bilateral legs is linked to the in-service back injury.  With application of the benefit of the doubt doctrine, service connection for multilevel degenerative disc disease and arthritis with associated sciatica of the bilateral legs is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107(b); 38 C.F.R. §§ 3.102, 3.303.



ORDER

Entitlement to service connection for multilevel degenerative disc disease and arthritis with associated sciatica of the bilateral legs is granted.   



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


